Citation Nr: 1300279	
Decision Date: 01/04/13    Archive Date: 01/11/13

DOCKET NO.  10-08 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for degenerative joint disease of the cervical spine, previously characterized as degenerative joint disease of the cervical spine with arthritis.  

2.  Entitlement to a disability rating in excess of 10 percent prior to January 12, 2012 and in excess of 20 percent from January 12, 2012 for traumatic arthritis of the thoracolumbar spine, previously characterized as traumatic arthritis of the dorsal spine.  

3.  Entitlement to an initial disability rating in excess of 30 percent for radiculopathy of the right upper extremity, associated with degenerative joint disease of the cervical spine.  

4.  Entitlement to a separate disability rating for a neurological manifestation of the cervical spine in the left upper extremity.  

5.  Entitlement to a separate disability rating for a neurological manifestation of the thoracolumbar spine in the left lower extremity.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel


INTRODUCTION

The Veteran served on active duty from February 1948 to May 1968.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Jackson, Mississippi Department of Veterans Affairs (VA) Regional Office (RO).  In July 2008, the RO denied an increased rating for the Veteran's traumatic arthritis of the thoracic spine.  The Veteran filed a notice of disagreement (NOD) in August 2008, and also raised a claim for an increased rating for his cervical spine disability.  

By an October 2008 rating decision, the RO denied the Veteran's claim for an increased rating for degenerative joint disease of the cervical spine with arthritis.  The Veteran filed an NOD to this rating decision in November 2008.  He was issued a statement of the case (SOC) with respect to both claims in December 2009 and, after requesting and being granted an additional 30 days to perfect his appeal, he filed a timely substantive appeal in February 2010.  

The Veteran testified at a hearing at the RO before a decision review officer (RO hearing) in July 2010.  A transcript of that hearing has been associated with the claims file.  

In a July 2012 statement, the Veteran withdrew all his claims on appeal except for those relating to his spine.  Therefore the issues of service connection for a left hip replacement, numbness of the left leg and right shoulder arthritis are not in appellate consideration.  38 C.F.R. § 20.204 (2012).  

In a July 2012 rating decision the RO awarded a 20 percent disability rating for traumatic arthritis of the dorsal spine, effective January 12, 2012 and awarded a separate 30 percent disability rating for radiculopathy of the right upper extremity, associated with degenerative joint disease of the cervical spine, effective January 12, 2012.  As the Veteran has not been awarded the maximum benefit for these claims, they are still in appellate status.  AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).  

A review of the Virtual VA paperless claims processing system reflects that additional records have been added to the present appeal.  These records include VA medical records.  A supplemental statement of the case (SSOC) was issued in July 2012 which addressed this additional evidence.  

The Board has recharacterized the issues pertaining to the Veteran's thoracolumbar spine and cervical spine.  As the service-connected dorsal spine is rated under Diagnostic Code 5242, pertaining to degenerative arthritis of the entire spine and the Veteran is evaluated based on findings of the entire thoracolumbar spine, his lower back and lumbar spine complaints are also considered in evaluating the current disability on appeal.  See 38 C.F.R. § 4.71a.  Therefore, the previously characterized traumatic arthritis of the dorsal spine has been recharacterized as traumatic arthritis of the thoracolumbar spine.  Because this recharacterization serves to relieve the Veteran of the obligation of establishing service connection for the lumbar spine separately, he is not prejudiced by this action.  The Board also recharacterized the Veteran's cervical spine claim from degenerative joint disease of the cervical spine with arthritis to degenerative joint disease of the cervical spine, because degenerative joint disease and arthritis are repetitive diagnoses of the same disability.  As this recharacterization does not affect the Veteran's cervical spine claim on appeal, he is not prejudiced by this action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).  

The issue of entitlement to a separate disability rating for a neurological manifestation of the cervical spine in the left upper extremity is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  The probative evidence of record demonstrates that the Veteran's degenerative joint disease of the cervical spine has been productive of pain, limitation of motion with flexion ranging from 25 to 30 degrees, severe degenerative disc disease with no incapacitating episodes and neurological manifestations in the right and left upper extremities.  

2.  For the period prior to January 12, 2012, the probative evidence of record demonstrates that the Veteran's traumatic arthritis of the thoracolumbar spine has been productive of complaints of numbness in the left leg, pain, limitation of motion of thoracolumbar flexion to 75 degrees, deep tendon reflexes symmetrically at +1 and degenerative disc disease with no incapacitating episodes.  

3.  For the period from January 12, 2012, the probative evidence of record demonstrates that the Veteran's traumatic arthritis of the thoracolumbar spine has been productive of complaints of numbness in the left leg, pain, limitation of motion of thoracolumbar flexion to 60 degrees, degenerative disc disease with no incapacitating episodes and a neurological manifestation in the left lower extremity.  

4.  The probative evidence of record demonstrates that radiculopathy of the right upper extremity has been productive of moderate incomplete paralysis of the major (dominant) extremity throughout the duration of the appeal.  

5.  The probative evidence of record demonstrates that a neurological manifestation of the thoracolumbar spine in the left lower extremity has been productive of mild incomplete paralysis.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 percent for degenerative joint disease of the cervical spine have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243 (2012).

2.  For the period prior to January 12, 2012, the criteria for a disability rating in excess of 10 percent for traumatic arthritis of the thoracolumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010-5242 (2012).

3.  For the period from January 12, 2012, the criteria for a disability rating in excess of 20 percent for traumatic arthritis of the thoracolumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010-5242 (2012).  

4.  For the period prior to January 12, 2012, the criteria for an initial disability rating of 30 percent for radiculopathy of the right upper extremity have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 8515 (2012).  

5.  Throughout the duration of the appeal, the criteria for an initial disability rating in excess of 30 percent for radiculopathy of the right upper extremity have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 8515 (2012).  

6.  The criteria for a separate disability rating of 10 percent for a neurological manifestation of the thoracolumbar spine in the left lower extremity have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 8520 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board will discuss the relevant law which it is required to apply.  This includes statutes published in Title 38, United States Code ("38 U.S.C.A."); regulations published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet.App.").  

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet.App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet.App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction.  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

The Veterans Claims Assistance Act (VCAA)

Under the VCAA, VA must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2012).

The United States Court of Appeals for Veterans Claims (Court) held in Pelegrini v. Principi, 18 Vet. App. 112 (2004) that to the extent possible the VCAA notice, as required by 38 U.S.C.A. § 5103(a) (West 2002), must be provided to a claimant before an initial unfavorable decision on a claim for VA benefits.  Pelegrini, 18 Vet. App. at 119-20; see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was provided notice of the VCAA in February 2008 and August 2008.  The VCAA letters indicated the types of information and evidence necessary to substantiate the claim, and the division of responsibility between the Veteran and VA for obtaining that evidence, including the information needed to obtain lay evidence and both private and VA medical treatment records.  The Veteran also received notice in February 2008 and August 2008 pertaining to the downstream disability rating and effective date elements of his claims, and was furnished an SOC in December 2009 with subsequent re-adjudication in a July 2012 SSOC.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also Mayfield and Pelegrini, both supra.

The Veteran's actions are also indicative of his actual knowledge of the requirements for substantiating his increased rating claim.  He has provided statements to VA treatment providers and VA examiners as well as testimony in a July 2010 RO hearing regarding the limitations of his cervical and thoracolumbar spine, including limitation of motion, and the effects on his activities of daily living.  Based on this evidence, the Board is satisfied that the Veteran had actual knowledge of what was necessary to substantiate his increased rating claim.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim).

Service connection for radiculopathy of the right upper extremity has been established and an initial rating for this condition has been assigned.  Thus, the Veteran has been awarded the benefit sought, and such claim has been substantiated.  See Dingess v. Nicholson, 19 Vet. App. at 490-491.  Notice under the VCAA is no longer required as to this matter, because the purpose for which such notice was intended to serve has been fulfilled.  Id.  

Accordingly, the Board finds that no prejudice to the Veteran will result from the adjudication of his claims in this Board decision.  All relevant evidence necessary for an equitable resolution of the issues on appeal has been identified and obtained, to the extent possible.  The evidence of record includes private medical records, VA outpatient treatment reports, adequate VA examinations, VA addendum opinions and statements and testimony from the Veteran and his representative.  

The January 2012 VA examination and February 2012 VA addendum opinion reports reflect that the examiner reviewed the Veteran's medical history, documented his current medical condition, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record, and with supporting rationale.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Consequently, the January 2012 medical examination and February 2012 addendum  are adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

A claim for a total disability rating based upon individual unemployability (TDIU), has not been raised.  The evidence does not demonstrate, and the Veteran does not allege, that these disabilities affect his employability. A claim for entitlement to a TDIU rating will not be considered as part of the determination of the claims on appeal. Rice v. Shinseki, 22 Vet. App. 447 (2009).  

The Veteran has not indicated that he has any further evidence to submit to VA, or which VA must obtain.  There is no indication that there exists any additional evidence that has a bearing on this case that has not been obtained.  The Veteran  has been accorded ample opportunity to present evidence and argument in support of his appeal.  VA has obtained, or made reasonable efforts to obtain, all evidence that might be relevant to the issues on appeal, and that VA has satisfied the duty to assist.  All pertinent due process requirements have been met.  See 38 C.F.R. § 3.103 (2012).

The Merits of the Appeal

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity resulting from disability.  Separate diagnostic codes identify the various disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2012).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher evaluation; otherwise, the lower evaluation will be assigned.  See 38 C.F.R. § 4.7 (2012).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes in the disorder, it is necessary to consider the complete medical history of the Veteran's disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  When, as here, the Veteran is requesting an increased rating for an established service-connected disability, the present disability level is the primary concern and past medical reports do not take precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the most recent examination is not necessarily and always controlling. VA must consider not only to the evidence as a whole but to both the recency and adequacy of examinations.  See Powell v, West, 13 Vet. App. 31, 35 (1999).

Nevertheless, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  This practice is known as "staged ratings."  Where the question for consideration is the propriety of the initial evaluation assigned after the grant of service connection, evaluation of the medical evidence since the effective date of the grant of service connection and consideration of the appropriateness of "staged ratings" is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

The Veteran has been assigned a 20 percent disability rating for degenerative joint disease of the cervical spine under the provisions of Diagnostic Code 5243, pertaining to degenerative disc disease.  38 C.F.R. § 4.71a (2012).  The Veteran was assigned a 10 percent disability rating for the period prior to January 12, 2012 and a 20 percent disability rating from January 12, 2012 for traumatic arthritis of the thoracolumbar spine under the provisions of Diagnostic Codes 5010-5242, pertaining to traumatic arthritis and degenerative arthritis of the spine.  Id. (hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen).  

He has also been assigned a separate 30 percent rating for radiculopathy of the right upper extremity from January 12, 2012 under Diagnostic Code 8515 pertaining to moderate incomplete paralysis of the median nerve of the major (dominant) extremity.  38 C.F.R. § 4.124a.  

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine, (for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes).  38 C.F.R. § 4.71a.  Under the General Rating Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease: 

A 10 percent evaluation is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  

A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 30 percent rating is warranted for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  

A 40 percent rating is warranted for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.

A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.

A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.

The Notes following the General Rating Formula for Diseases and Injuries of the Spine provide further guidance in rating diseases or injuries of the spine.  Note (1) provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately under an appropriate diagnostic code.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2012).

Note (2) provides that, for VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  See Plate V, 38 C.F.R. § 4.71a.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2012).

Note (3) provides that, in exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.  38 C.F.R. § 4.71a (2012).

Note (4) provides that the rater is to round each range of motion measurement to the nearest five degrees.  Id.

Note (5) provides that, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the  following: difficulty walking because of a limited line of  vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal  margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id.

Note (6) provides that disability of the thoracolumbar and cervical spine segments are to be rated separately, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  Id.

Under Diagnostic Code 5243, intervertebral disc syndrome or disc disease, may be rated under the General Rating Formula for Diseases and Injuries of the Spine, which includes combining separate evaluations of the chronic orthopedic and neurologic manifestations, or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, which are rated on the total duration of incapacitating episodes over the past 12 months, whichever results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, if there are incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months, a 10 percent rating is warranted.  If there are incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months, a 20 percent rating is warranted.  If there are incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months, a 40 percent rating is warranted.  If there are incapacitating episodes having a total duration of at least six weeks during the past 12 months, a 60 percent rating is warranted.  38 C.F.R. § 4.71a (2012).

Note 1 to the Diagnostic Code 5243 defines an incapacitating episode as a period of acute signs and symptoms that requires bed rest prescribed by and treatment by a physician.  Supplementary Information in the published final regulations states that treatment by a physician would not require a visit to a physician's office or hospital but would include telephone consultation with a physician.  If there are no records of the need for bed rest and treatment, by regulation, there are no incapacitating episodes.  Id.

When evaluating musculoskeletal disabilities, VA may consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2012); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).

VA outpatient treatment reports from January 2007, within a year of receipt of the Veteran's claim, to April 2012 demonstrate findings of symmetrical and equal deep tendon reflexes from 2 to 3+, negative Babinski's sign and mild back tenderness of the lower back with pain on forward flexion.  These records also demonstrate the Veteran was continually diagnosed with multiple joint pains of the lower back and cervical spine with numbness in the lower leg. Lumbosacral spine computerized tomography (CT) scan findings show osteoarthritis of the lumbar spine with mild spinal stenosis and X-ray evidence of osteoarthritis of the above-mentioned joints.  A January 2007 VA outpatient treatment report reflects a diagnosis of weakness of both shoulders.  Assessments of activities of daily living were performed from June 2008 to September 2011 and revealed that the Veteran scored a 20 on a scale of 0-20 reflecting that he was fully continent and fully independent with all activities.  

Private medical records from March 2008 to April 2008 reflect that the Veteran complained of worsening back pain with numbness and tingling down the leg in March 2008.  At that time, the Veteran requested a repeat magnetic resonance imaging (MRI) of the lumbar spine.  A March 2008 private MRI of the lumbar spine revealed findings of:  desiccation of all lumbar discs indicating disc degeneration; spondylitic changes noted in all the lumbar vertebrae; facet hypertrophy at all levels; narrowing of the T12-L1 disc interspace; degenerative changes at L1-2; degeneration and annular bulging evident at L2-L3; broad based disc protrusion at L3-4; flattening of the anterior aspect of the thecal sac and impinging on the neural foramina bilaterally at L3-4; and resultant spinal stenosis at L3-4.  

A March 2008 private treatment report reflects that the Veteran's private physician, David B. Clause, M.D., followed-up on the private MRI report, noting findings of advanced degenerative disease with facet hypertrophy, disc degeneration, lumbar spondylosis, broad based disc protrusions and moderate to mild spinal stenosis.  The Veteran was diagnosed with degenerative disc disease of the lumbar spine.  A subsequent private treatment report in March 2008 reflects the Veteran complained of low back pain radiating to the left lower extremity with left lower extremity numbness and tingling.  Pain symptoms reportedly worsened with attempts at walking greater than two blocks and for more than 10 minutes.  There was no pain on palpation of the midline thoracic and lumbar spine; straight leg raise testing was at 90 degrees and painless; motor testing was at 5/5 throughout the lower extremity; sensory testing was intact; deep tendon reflexes were trace; and the Veteran had a normal gait.  He was diagnosed with lumbar stenosis and lumbar radiculopathy.  

At a March 2008 VA examination of the thoracolumbar spine, the Veteran reported symptoms of daily lower back pain, which may last several hours.  He stated pain occurred if he stood longer than 15 minutes or if he walked longer than two blocks, although he denied problems with sitting.  The Veteran reported he recently had surgery on the right shoulder. He stated that he did not do any significant lifting and was unaware of lifting that affected his back.  Flare-ups of worsening back pain on a daily basis, lasting for possibly several hours were reported. The Veteran later denied flare-ups to a great extent and complained of pain, weakness, and functional loss when his leg was numb, following his back pain.  Pain was precipitated by standing or weight lifting and relived by nonweight bearing.  The Veteran also reported using medication, Tylenol and Advil and assistive devices, such as a cane and support belt.  

The Veteran reported he has been retired since 1992.  He also stated that he was able to perform activities of daily living, although he reported having limitations with yard work and weight bearing.  He denied prescribed rest for his dorsal spine within the past year.  The Veteran also denied any bladder or bowel problems and reported having intermittent numbness of the left leg which always precipitated or followed back pain.  He denied any problems with the right leg, paresthesias, dysthesias or other sensory abnormalities in regard to his lower back.  

A physical examination of the thoracolumbar spine revealed the Veteran's gait was normal. He was not using a crutch or cane and was ambulating unassisted.  He was able to put on an examination gown and get on the examination table.  No heat, swelling, erythema, muscle spasms or costovertebral angle (CVA) tenderness was found.  Repetitive range of motion testing revealed flexion to 75 degrees, extension to 25 degrees, lateral rotation to 20 degrees on both the left and right, right lateral rotation to 15 degrees and left lateral rotation to 25 degrees.  Flexion, extension, left lateral flexion and left rotational movements caused pain.  No additional limitation of motion was found.  Strength testing was 5/5 in the lower extremities.  Deep tendon reflexes were noted at +1 and were symmetrical.  The Veteran was able to walk in tandem on toes and heels without difficulty.  Sensation was intact to sharp and dull to all areas.  Straight leg raise was negative for radicular pain.  The examiner pointed to an MRI report of the back, taken in July 2007, which revealed severe acquired spinal stenosis at L4-5 with moderately severe stenosis at L3-L4, multilevel degenerative disc disease, broad based posterior central disc protrusion at L4-5 with nerve root involvement, and hypertrophic changes of facets, especially at L3-4 and L5-S1.  The Veteran was diagnosed with degenerative disc disease of the dorsal spine without objective findings of radiculopathy or neuropathy.  The examiner found that the additional limitation of function due to repetitive use or flare-ups could not be determined without resorting to mere speculation.  The Veteran was advised to follow up with his orthopedic surgeon.  

In April 2008, Dr. Clause completed a Disabled Parking Application and checked a box indicating that the Veteran was "severely limited in [his] ability to walk due to an arthritic, neurological or orthopedic condition."  No other findings were reported or specified.  

At a September 2008 VA examination of the cervical spine, the Veteran reported having no doctor prescribed bed rest in the past 12 months.  He was also noted to be a retired Federal Aviation Administration (FAA) electrician.  The Veteran reported he was able to perform all activities of daily living.  He used Tylenol for discomfort in his neck with no side effects.  He stated he had constant neck pain which had been worsening over the years, although pain had remained the same since his last VA examination of the cervical spine in July 2006.  Sharp pain with swiveling the neck and possible increased neck discomfort and crepitus with lifting heavy objects was reported.  Pain was noted as a constant, dull ache between a five and six in severity most of the time, on a scale of one to 10.  Pain radiated to the right side of the neck and remained constant over the past four to five years.  The Veteran denied symptoms of weight loss, fever, malaise, dizziness, visual disturbance, bladder complaints or bowel complaint.  He complained of unsteadiness in gait and therefore used a one-point cane.  No past physical therapy or steroid injections to the neck were reported.  The Veteran took Tylenol as needed and reported that heat sometimes helped and rest helped with pain.  He denied any flare-ups.  

A physical examination of the cervical spine revealed the Veteran was right hand dominant and his gait was within normal limits.  Posture was erect.  An assistive device of a one-point cane was noted.  No gross deformity, exaggerated thoracic kyphosis or exaggerated lumbar lordosis was noted.  No palpable spasm was detected, however the Veteran did complain of mild tenderness in the paraspinal area of the cervical spine.  Deep tendon reflexes were symmetrical bilaterally.  Triceps, biceps, brachioradialis and Achilles testing revealed right and left trace findings.  Patellar testing reflected 2+ on both the right and left.  No muscular atrophy was found.  Strength testing to gravity and resistance was within normal limits.  The Veteran was able to walk on his toes and heels with minimal assistance.  He had normal and bilaterally equal sensation to pinprick and light touch.  No radiculopathy was noted.  Repetitive range of motion testing of the cervical spine revealed flexion to 30 degrees, extension to 15 degrees, right lateral flexion to 15 degrees, left lateral flexion to 20 degrees, right lateral rotation to 30 degrees and left lateral rotation to 34 degrees.  The examiner found that additional limitation due to flare-ups could not be determined without resorting to mere speculation.  No discomfort or difficulty with range of motion was noted.  No effusion, edema, erythema, tenderness, palpable deformities or instability was noted.  X-rays of the cervical spine, taken in September 2008, were reported as demonstrating severe degenerative disc disease in the lower half of the cervical spine.  The Veteran was diagnosed with severe degenerative disc disease of the cervical spine.  

At a July 2010 RO hearing, the Veteran testified that his cervical and dorsal spine conditions had increased in severity since the time the disorder were first service-connected.  He reported having symptoms of constant pain and severe limitation of motion.  The Veteran stated that he laid down, sat down and took Tylenol and Advil to help alleviate the pain.  He testified that he had not been prescribed any pain mediation for his spine conditions.  His spouse reported that the Veteran was unable to go out and do things he used to be able to do and was in pain due to his spinal conditions.  

At a January 2012 VA examination, the Veteran was provided separate evaluations for the thoracolumbar and cervical spine.  

In the January 2012 thoracolumbar evaluation, the Veteran reported that he currently had pain in the lower back, which may last for several hours and occurred with prolonged standing or walking.  The Veteran denied problems with sitting.  He reported flare-ups of worsening back pain on a daily basis, which lasted for several hours.  Daily pain was noted as a throbbing and ranged from a five to six out of 10, increasing to an eight out of 10 in severity during a period of flare-up.  The impact of flare-ups was reported as a limitation of walking and performing activities  around the house.  The Veteran reported that pain was triggered by standing or weight bearing and relieved by nonweight bearing and Tylenol as needed.  He stated that he used a cane and a support belt if he was doing hard work.  He was able to perform activities of daily living and limited yard work, although he was limited in the length of time he was able to perform yard work or weight bearing.  The Veteran denied having any prescribed bed rest, surgery or hospitalization for his dorsal spine in the past year.  He also denied any bladder or bowel problems, although he reported having intermittent numbness to the left leg and foot occurring with severe low back pain.  The Veteran denied paresthesias, dysthesias or other sensory abnormalities in regard to the lower back.  

Range of motion testing of the thoracolumbar spine revealed findings of flexion to 60 degrees with pain at 60 degrees, extension to 20 degrees, right and left lateral flexion to 20 degrees and right and left lateral rotation to 20 degrees.  After three repetitions of range of motion, findings were the same as noted above.  No additional limitation in range of motion of the thoracolumbar spine was found upon repetitive testing.  Additional functional loss and/or functional impairment of the thoracolumbar spine was found upon repetitive range of motion testing with less movement than normal and pain on movement noted.  No localized tenderness or pain on palpation of the joints or soft tissue of the thoracolumbar spine was found.  Guarding or muscle spasm was found to be present, but did not result in an abnormal gait or spinal contour.  Muscle strength testing revealed findings of 5/5 in all areas tested.  No muscle atrophy was noted.  Deep tendon reflexes were normal at +2 in the right and left knees and ankles.  A sensory examination revealed normal findings.  Straight leg raising test was negative.  

However, signs and symptoms of radiculopathy were noted by the examiner and specified as mild numbness in the lower extremity.  No other neurological abnormalities or findings related to the thoracolumbar spine were found.  Intervertebral disc syndrome of the thoracolumbar spine was found, although there were no incapacitating episodes over the past 12 months noted.  Assistive devices, including a cane and support belt, were reported.  The examiner noted that imaging studies of the thoracolumbar spine were performed and reflect findings of documented arthritis.  The Veteran's thoracolumbar spine condition was not found to have affected his ability to work.  He was diagnosed with traumatic arthritis of the dorsal spine without objective findings of left lower extremity radiculopathy and mild functional limitations.  

In the January 2012 VA cervical spine examination, the Veteran reported that his neck pain has remained the same since his September 2008 VA examination.  He also reported having increased stiffness and decreased flexibility of his cervical spine.  The Veteran reported that, when he swiveled his neck, he experienced sharp pain and that lifting heavy objects caused increased discomfort and crepitus in the neck.  He stated he experienced a constant, dull, achy pain that was at a five to six out of 10 in severity.  The Veteran reported that he intermittently developed dull pain that radiated into the right side of the neck and shoulder, which was at an eight out of 10 in severity and occurred after repetitive head turning or heavy lifting.  He denied any flare-ups or symptoms of weight loss, fever, malaise, dizziness, visual disturbance, bladder complaints, or bowel complaints.  He also denied having any physical therapy for his neck within the past two years or any trigger point or epidural steroid injections.  He took Tylenol as needed and applied heat to relieve symptoms.  The Veteran also denied being hospitalized or prescribed bed rest for this condition within the last two years.  He stated he did not drive because of his neck condition. However, he stated that he was able to perform his activities of daily living.  

Range of motion testing of the cervical spine revealed findings of flexion to 25 degrees, extension to 10 degrees, right lateral flexion to 15 degrees with pain at 15 degrees, left lateral flexion to 20 degrees, right lateral rotation to 25 degrees with pain at 25 degrees and left lateral rotation to 30 degrees.  After three repetitions of range of motion, findings were the same as noted above.  No additional limitation in range of motion of the cervical spine was found upon repetitive testing.  Additional functional loss and/or functional impairment of the cervical spine was found upon repetitive range of motion testing with less movement than normal and pain on movement noted.  Localized tenderness or pain on palpation of the joints or soft tissue of the cervical spine was found.  Guarding or muscle spasm was found to be present, but did not result in an abnormal gait or spinal contour.  Muscle strength testing revealed findings of 5/5 in all areas tested.  No muscle atrophy was noted.  Deep tendon reflexes were noted at 0 on the right and 1+ on the left in the biceps, 1+ on the right and normal 2+ on the left in the triceps, and normal 2+ bilaterally in the brachioradialis.  A sensory examination revealed decreased sensation to light touch in the right shoulder, right inner and outer forearm and right hand and finger areas with normal findings on the left.  

Signs and symptoms of radiculopathy were noted by the examiner and specified as moderate intermittent pain in the right upper extremity, mild paresthesias of the right and left upper extremities, moderate numbness in the right upper extremity and mild numbness in the left upper extremity.  No other neurological abnormalities or findings related to the cervical spine were found.  Intervertebral disc syndrome of the cervical spine was found, although there were no incapacitating episodes over the past 12 months noted.  Assistive devices, specified as a cane used for the hip and back condition, was noted.  The examiner noted that imaging studies of the cervical spine were performed and reflect findings of documented arthritis and vertebral fracture with 40 percent loss of the vertebral body.  X-rays from September 2008 were noted which revealed severe degenerative disc disease of the lower half of the cervical spine.  


The Veteran's cervical spine condition was not found to have affected his ability to work.  He was diagnosed with degenerative disc disease of the cervical spine, with objective findings of radiculopathy of the right upper extremity and moderate to severe functional limitations.  The examiner found that the Veteran had objective sensory examination findings of the neck and shoulder that were consistent with radiculopathy and the Veteran had unrelated carpal tunnel symptoms.  

In a February 2012 VA addendum, the VA examiner who performed the January 2012 VA examination was asked to clarify her findings related to the left lower extremity.  She opined that the Veteran's radiculopathy symptoms were not secondary to his service-connected traumatic arthritis of the dorsal spine and it was not possible, based on anatomy, for the Veteran's L5-S1 radicular symptoms to correlate with thoracic (T1-T12) spine pathology.  She found that the Veteran's radicular symptoms could possibly correlate with a non-service-connected degenerative disc disease of the lumbar spine disability, however, they were not  related to the thoracic spine as there was no anatomic correlation.  

In a June 2012 VA addendum opinion, the VA examiner who performed the January 2012 VA examination was asked to clarify her findings related to the left upper extremity.  She checked a box indicating that "the claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness."  The examiner then stated that "[r]adiculopathy of the (left) upper extremity was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness [the service-connected degenerative disc disease of the] [c]ervical [s]pine."  

The examiner explained that the Veteran did not have objective findings of radiculopathy in the left upper extremity and his neurologic symptoms in the left upper extremity were at least as likely as not caused by carpal tunnel syndrome.  She also noted that findings in the left upper extremity were most consistent with carpal tunnel syndrome, which was diagnosed in 2002 by nerve conduction velocity (NCV) studies.  


Cervical Spine

The Veteran's degenerative joint disease of the cervical spine warrants no more than a 20 percent disability rating under Diagnostic Code 5243.  The probative evidence of record, including private and VA medical records and VA examinations, reflects that degenerative joint disease of the cervical spine has been productive of pain, limitation of motion with flexion ranging from 25 to 30 degrees, severe degenerative disc disease with no incapacitating episodes and neurological manifestations in the right and left upper extremities.  The Veteran's degenerative joint disease of the cervical spine does not meet the criteria for a higher disability rating under the General Rating Formula for Diseases and Injuries of the Spine as there is no evidence of forward flexion of the cervical spine to 15 degrees or less, favorable ankylosis of the cervical spine or unfavorable ankylosis of the entire cervical spine.  

The Veteran's degenerative joint disease of the cervical spine also does not meet the criteria for a higher disability rating under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  The objective medical evidence of record does not show at any time throughout the duration of the appeal that the Veteran had incapacitating episodes of intervertebral disc syndrome when a physician prescribed bed rest.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2012).  The Veteran has also not alleged at any time throughout the duration of the appeal that any physician has prescribed bed rest for an incapacitating episode of degenerative joint disease of the cervical spine, as demonstrated by his reports in the September 2008 and January 2012 VA examinations.  The Veteran's disorder does not meet the criteria for a higher disability rating based on incapacitating episodes of intervertebral disc syndrome.  

The assignment of a 20 percent evaluation considers the DeLuca factors, mandating examination of additional limitation of motion due to pain on use, including flare-ups.  See DeLuca v. Brown, 8 Vet. App. 202, 206-08 (1995).  While the January 2012 VA examination of the cervical spine demonstrated findings of additional functional loss and/or functional impairment of the cervical spine upon repetitive range of motion testing, with less movement than normal and pain on movement noted, the examiner reported there was no additional limitation in range of motion of the cervical spine was found upon repetitive testing.  

The Board has also considered whether separate ratings are warranted based on neurological manifestations of the Veteran's cervical spine.  A separate rating for radiculopathy of the right upper extremity was awarded in a July 2012 rating decision and is dealt with in the decision below.  The left upper extremity is discussed below.  

The Veteran's degenerative joint disease of the cervical spine does not warrant a disability rating in excess of 20 percent.  The record does not show persistent symptoms that equal or more nearly approximate the criteria for an evaluation higher than 20 percent at any time since the date of claim on August 14, 2008.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Veteran's disability has been no more than 20 percent disabling since the date of the claim, and his rating cannot be "staged" because this represents his greatest level of functional impairment attributable to this disorder.  Since the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply.  38 C.F.R. § 4.3; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  The benefit sought on appeal is accordingly denied.

Thoracolumbar Spine and Neurological Manifestation in the Left Lower Extremity

The Veteran's traumatic arthritis of the thoracolumbar spine warrants no more than a disability rating of 10 percent prior to January 12, 2012, and no more than a disability rating of 20 percent from January 12, 2012, under Diagnostic Code 5242.  

The probative evidence of record prior to January 12, 2012, including private and VA medical records and the March 2008 VA examination, demonstrates that the Veteran's traumatic arthritis of the thoracolumbar spine has been productive of complaints of numbness in the left leg, pain, limitation of motion of thoracolumbar flexion to 75 degrees, deep tendon reflexes symmetrically at +1 and degenerative disc disease with no incapacitating episodes.  In addition, the March 2008 VA examination revealed that, despite the Veteran's report of using a cane, his gait was normal; he was not using a crutch or cane, he was walking unassisted and there were no findings of muscle spasm.  

The Veteran's traumatic arthritis of the thoracolumbar spine does not therefore meet the criteria for a higher disability rating in excess of 10 percent prior to January 12, 2012 under the General Rating Formula for Diseases and Injuries of the Spine, as there is no evidence of forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, a combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis.  

Traumatic arthritis of the thoracolumbar spine more nearly approximates the criteria for a 20 percent rating from January 12, 2012.  The probative evidence from January 12, 2012, including VA medical records and the January 2012 VA examination, demonstrates that the Veteran's traumatic arthritis of the thoracolumbar spine has been productive of complaints of numbness in the left leg, pain, limitation of motion of thoracolumbar flexion to 60 degrees, degenerative disc disease with no incapacitating episodes, and a neurological manifestation in the left lower extremity.  Based on these findings of record, the Veteran's traumatic arthritis of the thoracolumbar spine does not meet the criteria for a disability rating in excess of 20 percent from January 12, 2012 under the General Rating Formula for Diseases and Injuries of the Spine as there is no evidence of forward flexion of the thoracolumbar spine at 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  

At no point during the pendency of the appeal does the Veteran's traumatic arthritis of the thoracolumbar spine meet the criteria for higher disability ratings in excess of 10 percent prior to January 12, 2012 or in excess of 20 percent from January 12, 2012 under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  The objective medical evidence of record does not show at any time throughout the duration of the appeal that the Veteran had incapacitating episodes of intervertebral disc syndrome wherein a physician had prescribed bed rest.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2012).  The Veteran has also not alleged at any time throughout the duration of the appeal that any physician has prescribed bed rest for an incapacitating episode of traumatic arthritis of the thoracolumbar spine, for as demonstrated by his reports in the March 2008 and January 2012 VA examinations.  Consequently, the Veteran's disorder does not meet the criteria for disability ratings in excess of 10 percent prior to January 12, 2012, or in excess of 20 percent from January 12, 2012, based on incapacitating episodes of intervertebral disc syndrome.  

The assignments of a 10 percent evaluation prior to January 12, 2012, and 20 percent from January 12, 2012, also consider the DeLuca factors, mandating consideration of limitation of motion due to pain on use, including flare-ups.  See DeLuca, supra. The March 2008 VA examiner noted that the additional limitation of function due to repetitive use or flare-ups could not be determined without resorting to mere speculation.  In addition, while the January 2012 VA examination of the thoracolumbar spine demonstrated findings of additional functional loss and/or functional impairment upon repetitive range of motion testing, with less movement than normal and pain on movement noted, the examiner reported no additional limitation in range of motion of the thoracolumbar spine was found upon repetitive testing.  

The record does not show persistent symptoms that equal or more nearly approximate the criteria for an evaluation higher than the 10 percent assigned prior to January 12, 2012 or the 20 percent assigned from January 12, 2012.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Veteran's disability has been no more than 10 percent disabling prior to January 12, 2012 and no more than 20 percent disabling from January 12, 2012 since the effective date of his award. Further "staged" ratings are therefore not appropriate. Since the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply.  38 C.F.R. § 4.3; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  The benefits sought on appeal are accordingly denied.

The Board has also considered whether separate ratings are warranted based on neurological manifestations of the Veteran's thoracolumbar spine.  VA outpatient treatment reports from January 2007 to April 2012 demonstrate findings and diagnoses of left lower extremity numbness and a March 2008 private treatment report reflects the Veteran was diagnosed with lumbar radiculopathy based on a review of a March 2008 private MRI report.  In addition, despite the March 2008 VA examiner's diagnosis of degenerative disc disease of the dorsal spine without objective findings of radiculopathy or neuropathy, the physical examination demonstrates findings of deep tendon reflexes were noted at +1, indicating hypoactive reflexes.  Moreover, the January 2012 VA examination revealed findings of radiculopathy demonstrated by left lower extremity mild numbness.  

Although the January 2012 VA examiner diagnosed traumatic arthritis of the dorsal spine without objective findings of left lower extremity radiculopathy and mild functional limitations, she later opined in her February 2012 addendum that the Veteran's radicular symptoms could possibly correlate with a non service-connected degenerative disc disease of the lumbar spine disability.  As noted in the introduction section, the Board has recharacterized the Veteran's traumatic arthritis of the dorsal spine as traumatic arthritis of the thoracolumbar spine, thereby including the Veteran's lumbar spine in this evaluation of his disability.  

With resolution of the doubt in the Veteran's favor, the record demonstrates objective findings of a neurological manifestation of the thoracolumbar spine in the left lower extremity, found to be radiculopathy established by mild numbness of the left lower extremity.  A separate 10 percent disability rating is therefore warranted throughout the duration of the appeal period for a neurological manifestation of the thoracolumbar spine in the left lower extremity, namely radiculopathy of the left lower extremity, characterized by mild incomplete paralysis of the left sciatic nerve.  See 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2012).  

Radiculopathy of the Right Upper Extremity:

The Veteran's radiculopathy of the right upper extremity warrants a disability rating of 30 percent prior to January 12, 2012, and warrants no more than a disability rating of 30 percent at any time throughout the duration of the appeal.  The probative evidence of record, including private and VA medical records and VA examinations, reflects that the Veteran's radiculopathy of the right upper extremity has been productive of moderate incomplete paralysis of the major (dominant) extremity throughout the duration of the appeal.  The September 2008 VA examination noted that no radiculopathy was found, however, a full neurological evaluation of the upper extremities had not been performed until the January 2012 VA examination.  

In the January 2012 VA examination, a detailed sensory and neurological evaluation revealed findings of deep tendon reflexes on the right were noted at 0 in the biceps, and at 1+ in the triceps.  A sensory evaluation reflected decreased sensation to light touch in the right shoulder, right inner and outer forearm and right hand and finger areas.  In addition, signs and symptoms of radiculopathy were noted by the examiner and specified as moderate intermittent pain in the right upper extremity, mild paresthesias of the right and left upper extremities, moderate numbness in the right upper extremity and mild numbness in the left upper extremity.  The Veteran was diagnosed with degenerative disc disease of the cervical spine, with objective findings of radiculopathy of the right upper extremity and moderate to severe functional limitations.  The examiner found that the Veteran had objective sensory examination findings of the neck and shoulder that were consistent with radiculopathy and the Veteran had unrelated carpal tunnel symptoms.  

As the objective findings of record reflect the Veteran's right upper extremity radiculopathy was characterized as moderate at worst throughout the duration of the appeal (i.e. since the date of the claim for an increased rating for the cervical spine), radiculopathy of the right upper extremity warrants a disability rating of 30 percent prior to January 12, 2012, and no more than a disability rating of 30 percent at any time throughout the duration of the appeal.  See 38 C.F.R. § 4.124a, Diagnostic Code 8515 (2012).  

The Board has considered the lay statements with regard to the severity of the Veteran's service-connected cervical spine and thoracolumbar spine disabilities, including his statements and testimony regarding his neck and back pain, lack of motion, numbness and his spouse's testimony regarding her observations of his spine disabilities and their effects.  The Veteran and his spouse are competent to report on factual matters of which each had firsthand knowledge, e.g., experiencing/witnessing pain and numbness.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Lay evidence was provided by the Veteran during the course of his VA examinations and in lay statements presented throughout the duration of the appeal.  Lay evidence was also provided by the Veteran and his spouse in testimony before a decision review officer in a July 2010 RO hearing.  The Veteran is competent to report his current symptomatology as it pertains to his neck and back and the Board finds that the Veteran's statements are credible.  

However, the rating criteria discussed above specify both range of motion,  functional loss, and clinical study considerations that are required for the proper evaluation of a claimed orthopedic and neurologic disorder. Given these considerations, and that the lay testimony must be evaluated within the rating criteria, the Board has accorded greater probative weight to objective medical findings and opinions provided by the Veteran's treatment reports and his VA examination reports.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) ("[t]he probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches. . . the credibility and weight to be attached to these opinions [are] within the province of the adjudicator.").  

The Veteran has not provided statements regarding any incapacitating episodes in which a physician has prescribed bed rest or any statements regarding limitation of motion beyond what is shown in the VA examinations or ankylosis, and the Board has afforded more probative value to the objective medical evidence of record.  Thus, the Board has considered the Veteran's reports with respect to experiencing symptoms in evaluating his disability rating in this decision.  

Extraschedular Consideration

At no point since the date of the claims have the disabilities on appeal been shown to be so exceptional or unusual as to warrant the assignment of a rating, higher than those assigned above, on an extra-schedular basis.  See 38 C.F.R. § 3.321.

The threshold factor for extra-schedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. § 3.321(b)(1); VA Adjudication Procedural Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996); Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R. § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, supra.

The schedular criteria are adequate to rate the disability under consideration.  The rating schedule fully contemplates the described symptomatology, and provides for ratings higher than those assigned based on more significant functional impairment.  This matter was implicitly considered and rejected by the RO.  See SOC, dated December 2009, citing 38 C.F.R. § 3.321(b)(1).  Thus, the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A disability rating in excess of 20 percent for degenerative joint disease of the cervical spine is denied.

Prior to January 12, 2012, a disability rating in excess of 10 percent for traumatic arthritis of the thoracolumbar spine is denied.

From January 12, 2012, a disability rating in excess of 20 percent for traumatic arthritis of the thoracolumbar spine is denied.  

Prior to January 12, 2012, an initial disability rating of 30 percent for radiculopathy of the right upper extremity is granted, subject to the regulations applicable to the payment of monetary benefits.  

An initial disability rating in excess of 30 percent for radiculopathy of the right upper extremity is denied.  

A separate disability rating of 10 percent for a neurological manifestation of the thoracolumbar spine in the left lower extremity is granted, subject to the regulations applicable to the payment of monetary benefits.  


REMAND

As noted above, the evidence of record indicates radiculopathy is present in the left upper extremity.  

While the September 2008 VA examination of the cervical spine revealed findings of no radiculopathy, a full neurological evaluation was not provided until the January 2012 VA examination.  

During the January 2012 VA examination of the cervical spine, the Veteran reported that he intermittently developed dull pain that radiated into the right side of the neck and shoulder, which was at an eight out of 10 in severity and occurred after repetitive head turning or heavy lifting.  Deep tendon reflexes were noted at 1+ on the left in the biceps and at normal 2+ on the left in the triceps as well as the brachioradialis.  Signs and symptoms of radiculopathy were noted by the examiner and included mild paresthesias and mild numbness of the left upper extremity.  

In a June 2012 VA addendum, the VA examiner who performed the January 2012 VA examination was asked to clarify her findings related to the left upper extremity.  She checked a box indicating that "the claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness."  The examiner stated that "[r]adiculopathy of the (left) upper extremity was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness [the service-connected degenerative disc disease of the] [c]ervical [s]pine."  In her rationale, she explained that the Veteran did not have objective findings of radiculopathy in the left upper extremity and his neurologic symptoms in the left upper extremity were at least as likely as not caused by carpal tunnel syndrome.  She also noted that finding in the left upper extremity were most consistent with carpal tunnel syndrome, which was diagnosed in 2002 by NCV studies.  

The VA examiner's June 2012 addendum opinion only addressed whether the neurologic symptoms in the left upper extremity were caused by the Veteran's cervical spine disability, and did not address whether any neurologic symptoms of the left upper extremity were aggravated by the Veteran's cervical spine disability.  See Allen v. Brown, 7 Vet. App. 439 (1995).  Where a veteran's service-connected disability causes an increase in a nonservice-connected disability, the law mandates that the veteran is entitled to service connection for that incremental increase in severity attributable to the service-connected disability.  See id.  

Once VA undertakes the effort to provide an examination with respect to a claim of entitlement to service connection, whether or not statutorily obligated to do so, the duty to assist requires that it be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  An examination is adequate when it contains clear conclusions with supporting data and a reasoned medical explanation or analysis.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

An adequate VA etiology opinion is required to facilitate appellate review in order to determine whether the Veteran's neurological symptoms in the left upper extremity were CAUSED OR AGGRAVATED by the Veteran's service-connected cervical spine disability.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Locklear v. Nicholson, 20 Vet. App. 410 (2006); see also Waters v. Shinseki, 601 F.3d 1274, 1276 (2010); Allen v. Brown, 7 Vet. App. 439; Barr v. Nicholson, 21 Vet. App. at 311.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Arrange for the claims file to be forwarded to the VA examiner who last performed the January 2012 VA examination of the Veteran's cervical spine and provided the June 2012 VA addendum opinion, OR, IF THIS EXAMINER IS NOT AVAILABLE, THE CLAIMS FILE MUST BE FORWARDED TO A SIMILARLY QUALIFIED PHYSICIAN, TO REVIEW THE RECORD AND RESPOND TO THE INQUIRIES BELOW. 

(a).  The claims folder and a copy of this remand are to be made available to and reviewed by the examiner in connection with the examination.  The examination report is to contain a notation that the examiner reviewed the claims file.  Although the examiner has an independent responsibility to review THE ENTIRE claims file, his or her attention is called to the following:  

   (1) the January 2012 VA examination of the cervical spine and neurological testing and findings, and;
   
    (2) the June 2012 VA addendum opinion.  

(b).  After reviewing the claims file, the examiner must respond to the following:  

(1).  Does the Veteran have a current left upper extremity disability, to include any radiculopathy or neurological manifestations?  Please specify the diagnosis(es).  

(2).  The examiner is asked to furnish an opinion with respect to whether the Veteran's currently diagnosed left upper extremity disability was CAUSED BY, AGGRAVATED BY OR PERMANENTLY WORSENED BEYOND THE NATURAL PROGRESSION of the disorder by his service-connected cervical spine disability.  

(iii).  If it is determined that the Veteran's left upper extremity disability was aggravated by his service-connected cervical spine, to the extent that is possible, the examiner should indicate the approximate degree of disability or baseline before the onset of the aggravation.  

(c).  Please explain the reasons for any opinions rendered and include a discussion of the relevant evidence.

(d).  If an opinion cannot be expressed without resort to speculation, discuss why such is the case, and indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.  

2.  Following completion of the foregoing, review the claims folder and ensure that all of the foregoing development has been conducted and completed in full.  In particular, determine whether the examiner has responded to all questions posed.  If not, the claims file must be returned for corrective action.  38 C.F.R. § 4.2 (2012).  

3.  After the requested development has been completed, consider all of the evidence of record and readjudicate the merits of the Veteran's claim based on all the evidence of record, including any additional information obtained as a result of this remand.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished an SSOC and given the opportunity to respond thereto.  The SSOC must contain notice of all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal. An appropriate period of time should be allowed for response.  

Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


